Citation Nr: 0025210	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-11 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.

It is noted that the claims file contains evidence that was 
received at the RO in December 1999 and forwarded to the 
Board in May 2000.  However, as the material received was 
entirely duplicative of evidence previously of record, there 
is no need to determine whether the veteran wished to waive 
RO consideration of this evidence in accordance with 
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran was treated for otitis externa of the left 
ear during service, and he has been granted service 
connection for a fungus infection of the ears.

2.  The veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

3.  Medical opinion evidence has been received which 
indicates that the veteran's current bilateral hearing loss 
and tinnitus could be service-related.


CONCLUSION OF LAW

The claims for service connection for bilateral hearing loss 
and tinnitus are well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has experienced discharge from 
both ears since service and that he has developed bilateral 
hearing loss and tinnitus since service.  He maintains that 
his current difficulties can be attributed to his service 
connected fungus infection of the ears.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The third element may in some cases be established 
by the use of statutory presumptions..  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 
3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

In the present case, the Board finds that the claims for 
service connection for bilateral hearing loss and for 
tinnitus are plausible, and, hence, well grounded.

In this regard, a review of service medical records reveals 
that on entrance examination in September 1942, a healed 
perforation of both eardrums was noted as a preexisting 
condition.  During service, the veteran was treated for 
otitis externa of the left ear in May 1943.  On separation 
examination, in November 1943, hearing was normal with 
findings of 20/20 bilaterally on coin click and 15/15 
bilaterally on whispered voice.

In May 1946, service connection for a fungus infection of the 
ears with normal hearing was granted and a noncompensable 
disability evaluation assigned.

Post-service medical records reveal that the veteran 
underwent VA hospitalization from March to April 1958 for 
chronic otitis media and mastoiditis of the right ear.

Service connection for otitis media and mastoiditis of the 
right ear was denied by a May 1958 rating decision.

The veteran underwent a VA audiological evaluation in 
February 1982, giving a history of decreased hearing, 
especially in the right ear since 1958.  He reported 
occasional drainage in the right ear.  He denied head trauma 
or exposure to increased noise.  The evaluation showed 
sensorineural hearing loss in the right ear.

The veteran's current claims were received in November 1998.  
In a December 1998 statement, the veteran reported that his 
only medical treatment was from the VA and that his ears 
would occasionally drain and get plugged.

A VA outpatient treatment record from January 1999 includes a 
diagnosis of bilateral hearing loss.  On audiological 
examination in February 1999, the veteran gave a history of 
having incurred two ruptured eardrums and subsequent fungus 
infections during service and he reportedly denied tinnitus.  
The veteran underwent a VA examination for ear disease in 
February 1999.  The veteran gave a history of ear drainage in 
service and post-service.  He reported still having right ear 
drainage, on a yearly basis, but indicated the left ear did 
not have nearly as much trouble.  The veteran also complained 
of bilateral tinnitus.  The examiner's assessment was as 
follows:

This is a 73-year old male who has had 
chronic ear drainage since his time in 
service and has a service connected 
otitis media that is ongoing.  He also 
has a mixed hearing loss that is also 
service connected, partially from 
sensorineural hearing component from 
noise exposure and a conductive component 
from his otitis media.  His tinnitus as 
such is also service connected.

Having discussed the pertinent evidence of record, the Board 
notes that the veteran currently is service connected for a 
fungus infection of the ears, and he has provided a history 
of bilateral discharge from the ears ever since service.  The 
most recent VA examination of the veteran for ear disease, 
accepted the accuracy of the veteran's offered history and 
concluded that both bilateral hearing loss and tinnitus 
warrant service connection.  As will be discussed further in 
the remand, below, it does not appear that the recent VA 
examiner considered the claims file or the documented medical 
treatment within that claims file, or the relationship 
between the veteran's current diagnosis and his actual 
treatment in service.  The failure of the recent VA 
examination to address these points necessitates a remand in 
this case.  Nonetheless, for purposes of determining the 
well-groundedness of the claims, the veteran's history will 
be accepted as credible and the medical conclusions that have 
been offered based upon that history, make the claims well-
grounded.  Under the circumstances, it is the Board's 
conclusion that the requirements for well-grounded claims 
have been satisfied.  Consequently, to this extent, the 
appeal must be granted.


ORDER

The claims for service connection for bilateral hearing loss 
and for tinnitus are well grounded; to this extent, the 
appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claims are well grounded.  Because the claims are well 
grounded, VA has a duty to assist him in developing the facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that the etiological opinion 
from the VA examination in February 1999 was sufficient to 
make the veteran's claims well grounded.  However, it did not 
provide an adequate basis for a grant of service connection.  
This is true because the examination did not provide any 
rationale for the opinion offered and was apparently based 
upon an acceptance of the veteran's history as offered, 
without a review of the claims file or the medical records 
within the claims file that did not completely agree with the 
veteran's history.

In particular, the Board notes that service medical records 
indicate that the veteran had pre-existing perforated 
eardrums noted upon his admission to service.  The veteran 
was treated for otitis externa of the left ear in service, 
but there was no treatment or complaints regarding the right 
ear in service.  Not until 1958 is there a medical record of 
otitis media and mastoiditis in the right ear and service 
connection for that condition was denied by a May 1958 rating 
decision.  It is critical that any examination of the veteran 
specifically addresses this medical history, which was not 
accomplished on prior examination.

On remand, the veteran should undergo another ears 
examination, and the physician should specifically address 
his pre-existing perforated ear-drums, his treatment in 
service, and his post-service treatment, in offering an 
opinion as to whether the currently diagnosed bilateral 
hearing loss and tinnitus are related to service, or to a 
service-connected condition.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering his or her opinion as to the etiology of 
the disorder in question.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); VAOPGCPREC 20-95 (July 14, 1995).  
Because the recent VA examination of the veteran is 
unsatisfactory in this regard, a remand is required.  
38 C.F.R. §§ 3.326, 19.9 (1999).  

For the reasons stated, these matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his claimed bilateral hearing loss 
and tinnitus that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Regardless of 
whether the veteran responds, the RO must 
ensure that all relevant records of VA 
treatment (to include from the VA medical 
facility in Syracuse, New York) have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.  If 
any requested records are not available 
or the search for such records otherwise 
yields negative results, that fact should 
be documented in the claims file.

2.  After all of the above development 
has been completed, the RO should 
schedule the veteran for an examination 
by an otolaryngologist.  All indicated 
tests and studies should be performed 
and all clinical findings should be set 
forth in detail.  Before evaluating the 
veteran the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record, and the examination report 
should reflect consideration of the 
veteran's documented medical history.  
The examining physician should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
bilateral hearing loss and/or tinnitus 
that can be attributed to active 
military service, or to a disability of 
service origin.  The examiner should 
specifically note, and comment upon, the 
veteran's history of perforated eardrums 
that pre-existed service, treatment in 
service of otitis externa of the left 
ear, and post-service treatment for 
otitis media and mastoiditis of the 
right ear.  The examiner should also 
note that service connection is in 
effect for a fungus infection of the 
ears, but service connection was 
previously denied for otitis media and 
mastoiditis of the right ear.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, 
should be set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should thereafter adjudicate 
the claims for service connection for 
bilateral hearing loss and for tinnitus 
in light of all pertinent evidence and 
legal authority, to include consideration 
of the application of 38 C.F.R. § 3.310 
and Allen.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this REMAND.

5.  If any benefit sought remains denied, 
the veteran and his representative must 
be furnished an appropriate supplemental 
statement of the case and afforded the 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish necessary additional development and adjudication; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 



